To vacate a judgment in replevin.
Denied January 12, 1881.
Barber held two chattel mortgages given by relator and placed them in the hands of Marsh, a constable, for collection. Marsh took possession of the property, but before sale relator brought replevin. Barber appeared for defendant Marsh, and thereafter Marsh and Gasper, the latter by attorneys, entered into a written stipulation, that the replevin suit be dismissed and discontinued without judgment for the return or value of the property and without costs to either party. All these facts having been shown to the Circuit Court, where said replevin suit was pending, that court proceeded with the cause and judgment was rendered in favor of the defendant therein, according to his special interest in the property under the mortgages.